Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-2, 4-6, 8-9, 11-12, 15-16, 18-19 and 22-27are allowed.
The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 recites a process performed by a blockchain network node of a blockchain network for blockchain network digital ticket transfer. Claim 1 provides techniques that can “prevent data (e.g. the digital ticket) stored in the blockchain network from being comprised by malicious actors, thereby improving the data security of the blockchain network” and “prevents a malicious account holder imitating the target server from obtaining the digital tickets” (see paragraph [0021] in the instant specification). Hence, the claim is directed to eligible subject matter.
Claim 1 achieves this by “receiving, by a blockchain network node of a blockchain network comprising a blockchain, a request from a client device to transfer a digital ticket from a blockchain network to a target server of an electronic trading platform, the request comprising: a digital signature generated using a private key of the client device and account information for an account of the client device on the electronic trading platform, the account information, data identifying the target server; 
Blockchain network node utilizing digital signatures in storing and transferring digital assets are well known in the technology as described in the Antonopoulos’ “Mastering Bitcoin”.
US Patent Publication No. 20190205894 discloses a technology of tracking transfer of an item on an item tracking data blockchain. Transfers of the ticket are recorded in the blockchain, and when the ticket is presented for use, a holder identifier and a presented ticket code are validated against a holder identifier in the most block in the blockchain and the unique code for the ticket stored in the blockchain. 
US Patent Publication No. 20120303503 discloses comparing of a received token to a token previously received from a server computer in order to verify the identity of a user device. The technique is used to provide service to the user.
The cited references, alone or in combination, do not teach the specific steps in combination as claimed in claim 1 for blockchain network digital ticket transfer.
The other independent claim 8 is a non-transitory CRM claim for performing the operation of claim 1 while claim 15 represents is a corresponding system for performing the operation of claim 1. Hence, they are allowed for the same rationale.
The dependent claim(s) are allowed for the same rationale.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685